IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-445

                                       No. COA21-366

                                      Filed 5 July 2022

     New Hanover County, No. 19-CVS-1668

     CAPE HOMEOWNERS ASSOCIATION, INC., DESMOND P. MCHUGH and wife,
     GERALDINE MCHUGH, MICHAEL L. BODNAR and wife, PATRICIA L. BODNAR,
     BRUCE ANDERSON and wife, ARLENE ANDERSON, DONNA J. MARTIN and
     spouse, PETER MARTIN, Plaintiffs,

                  v.

     SOUTHERN DESTINY, LLC, a North Carolina Limited Liability Company,
     Defendant.


           Appeal by Plaintiffs from orders entered 3 December 2020 and 8 February

     2021 by Judge R. Kent Harrell in New Hanover County Superior Court. Heard in the

     Court of Appeals 15 December 2021.


           Shipman & Wright, L.L.P., by Gary K. Shipman, for Plaintiffs-Appellants.

           Ward & Smith, P.A., by Ryal W. Tayloe, Christopher S. Edwards, and Luke C.
           Tompkins, for Defendant-Appellee.


           COLLINS, Judge.


¶1         Plaintiffs appeal from orders on cross-motions for summary judgment and

     Plaintiffs’ motion for amended and additional findings of fact. Plaintiffs argue that

     the trial court erred by entering summary judgment in Defendant’s favor based upon

     its conclusions that Defendant has an express easement permitting it to use the
                   CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                               2022-NCCOA-445

                                              Opinion of the Court



     streets and roads of Plaintiffs’ residential subdivision and that Plaintiffs lack an

     easement implied by plat requiring certain property adjacent to the subdivision to be

     kept open for their reasonable use. Because the trial court erred by concluding that

     Defendant has an express easement permitting it to use the streets and roads of

     Plaintiffs’ residential subdivision, we reverse the trial court’s entry of summary

     judgment on that claim. We remand to the trial court to enter summary judgment in

     Plaintiffs’ favor regarding Defendant’s claim for an express easement and for further

     proceedings to address Defendant’s alternative claims for an implied easement. We

     affirm the trial court’s entry of summary judgment based on its conclusion that

     Plaintiffs lacked an easement over the property adjacent to the subdivision.

                                         I.      Background

¶2          This case concerns property rights in the Cape Subdivision, a residential

     development, and an adjacent property which has historically been used as a golf

     course (“Subject Property”). Plaintiffs are the Cape Homeowner’s Association, Inc.

     (“Cape HOA”), and owners of individual lots within the Cape Subdivision.1 The Cape

     HOA is responsible for maintaining the “common areas, streets, and entrances to and

     in” the Cape Subdivision.

¶3          Defendant Southern Destiny, LLC, is the current owner of the Subject



            1Upon Plaintiffs’ motion, the trial court certified a class of individual property owners
     within the Cape Subdivision.
                  CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                        2022-NCCOA-445

                                       Opinion of the Court



     Property. Defendant ceased operating a golf course on the Subject Property in 2018

     and wishes to develop portions of it into residential subdivisions.

¶4         In January 1983, Carolina Resorts acquired the Subject Property and the

     property on which the Cape Subdivision now sits. Carolina Resorts conveyed this

     property to Suggs & Harrelson, Inc., in November 1983. Between 1983 and 1986,

     Carolina Resorts and Suggs & Harrelson, Inc., recorded a series of plat maps

     depicting residential lots in sections of the Cape Subdivision. Several of the maps

     show portions of roads, the Cape Fear River, areas labeled for “future development”

     and “future construction,” lakes, and areas labeled “the Cape Golf Course” adjacent

     to the sections of the Cape Subdivision. No single map depicts an entire golf course.

     Taken together, the maps either label or illustrate the locations of holes 1, 5-15, and

     18 of the Cape Golf Course adjacent to the sections of the Cape Subdivision.

¶5         In August 1986, The Cape Joint Venture, of which Suggs & Harrelson, Inc. was

     an owner, deeded the Subject Property to Midway Partners. Simultaneously, Suggs

     & Harrelson, Inc., conveyed two tracts, with certain exceptions, to Midway Partners.

     Defendant alleged, and Plaintiffs admitted, that as a result of these conveyances

     Midway Partners owned the unsold lots in the Cape Subdivision, all the roads in the

     subdivision, and the Subject Property.

¶6         In September 1986, Midway Partners deeded the Subject Property to Michael

     and Gwen Mattie (the “Matties”). Midway Partners granted several easements in the
                 CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                        2022-NCCOA-445

                                       Opinion of the Court



     deed, including an easement for

                 vehicular, golf cart, and pedestrian use by the Grantee, the
                 Grantee’s successors and assigns, the Grantee’s employees,
                 Grantee’s guests, members of the Grantee’s golf club and
                 their guests, and members of the public playing golf at the
                 golf course described above as Tracts 1, 2, 3, 4, and 5, The
                 Cape Golf Course, over and across all streets and roads in
                 the Cape Subdivision, whether dedicated to public use or
                 reserved for private use, as shown on present or future
                 recorded maps of sections of the Cape Subdivision,
                 including but not limited to the recorded maps to which
                 reference is made in the foregoing descriptions of Tracts 1,
                 2, 3, 4, and 5, The Cape Golf Course, and including all maps
                 of future subdivision sections and future phases of
                 development of The Cape, whether named as such or
                 otherwise, provided that this easement is limited to
                 present and future streets and roads lying within the
                 boundaries of that parcel or parcels, tract or tracts of land
                 described in Exhibit I of this conveyance.

     (the “Streets and Roads Easement”).       The same day, the Matties conveyed the

     property and accompanying easements to Thomas Wright.

¶7         Wright deeded the Subject Property to Defendant approximately 20 years

     later, in November 2006. Defendant’s deed describes the Subject Property as depicted

     in a 29 November 2006 Boundary Survey of the Cape Golf and Racquet Club.

     Defendant continued to operate a golf course and country club on the Subject

     Property, open only to members and the paying public. Defendant ceased operation

     of the golf course in late 2018, following damage from Hurricane Florence. Since the

     closure of the course, Defendant has pursued plans to build residential developments
                  CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                         2022-NCCOA-445

                                        Opinion of the Court



     on portions of the Subject Property.

¶8         Plaintiffs filed their complaint on 6 May 2019. Plaintiffs sought declaratory

     judgment on whether (1) Defendant had any right to use the streets of the Cape

     Subdivision to develop the Subject Property, (2) the Cape HOA had any right to

     prohibit Defendant from using the streets of the Cape Subdivision to develop the

     Subject Property, (3) the individual plaintiffs “acquired a right to have the [Subject

     Property] or any portion thereof kept open for their reasonable use,” (4) the individual

     plaintiffs acquired an easement appurtenant in the Subject Property, (5) there was a

     dedication of the Subject Property, (6) Defendant may subdivide and develop the

     Subject Property for another use, and (7) Defendant may use or connect to the

     drainage system of the Cape Subdivision.            Plaintiffs also brought claims for

     interference with an easement and nuisance; the Cape HOA alone brought a claim

     for trespass.   Plaintiffs sought injunctive relief.      Defendant answered, raised

     counterclaims, and sought a declaratory judgment that it held an express easement,

     implied easement by prior use, prescriptive easement, easement by necessity, or

     easement by estoppel in the roads of the Cape Subdivision.

¶9         Plaintiffs and Defendant filed cross-motions for summary judgment.            On

     3 December 2020, the trial court entered an Order on Cross-Motions for Summary

     Judgment (“Summary Judgment Order”). The trial court concluded that (1) Plaintiffs

     had no easement by implication or estoppel over the Subject Property, (2) Defendant
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                           2022-NCCOA-445

                                          Opinion of the Court



       had an “easement appurtenant for vehicular, golf cart and pedestrian use across all

       streets and roads” in the Cape Subdivision, (3) Defendant “is entitled to make

       reasonable use of [the Subject Property] even though the flow of surface water is

       altered thereby,” and (4) genuine issues of material fact precluded summary

       judgment on Plaintiffs’ nuisance claim. The trial court concluded that the scope of

       the Streets and Roads Easement

                    includes use by the grantee, the grantees successors and
                    assigns and their guests. The grant is more expansive in
                    that it refers to members of the golf course and members of
                    the public who are playing golf but in the absence of an
                    operational golf course on the property, those expansive
                    provisions would no longer apply. The lack of continued
                    use as a golf course does not, however, nullify the grant of
                    easement to the grantee, its successors and assigns, its
                    employees and its guests.

       The trial court certified, pursuant to N.C. Gen. Stat. § 1A-1, Rule 54, that there was

       no just reason for delay of an appeal from the Summary Judgment Order.

¶ 10         Plaintiffs moved the trial court to amend its findings, make additional findings,

       and amend its Summary Judgment Order pursuant to N.C. Gen. Stat. § 1A-1,

       Rule 52. On 8 February 2021, the trial court entered an order denying Plaintiffs’

       motion for additional findings (“Rule 52 Order”). The trial court explained that it

       considered the resolution of certain issues implicit in its Summary Judgment Order,

       but “for the sake of clarity” entered a “supplemental order” expressly stating its ruling

       on each portion of Plaintiffs’ request for declaratory judgment and each of Defendants’
                   CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                         2022-NCCOA-445

                                        Opinion of the Court



       counterclaims.

¶ 11         As to Plaintiffs’ request for Declaratory Judgment, the Rule 52 Order stated:

                   b. Having determined in the [Summary Judgment Order]
                   that Defendant has an easement appurtenant for
                   vehicular, golf cart and pedestrian use across all streets
                   and roads in The Cape subdivision, the [Cape] HOA does
                   not have the right to prohibit [Defendant] from using the
                   private streets and roads of The Cape for the subdivision
                   and development of the [Subject Property.]

                   c. On the issue of whether [Defendant] has any right to use
                   or connect to the private system of drainage of The Cape,
                   owned and maintained by the [Cape] HOA, there is
                   insufficient evidence of the extent of any private system of
                   drainage within The Cape Subdivision to determine
                   whether any such right exists beyond the natural flow of
                   surface water in swells and ditches. The [Summary
                   Judgment Order] addresses that issue and the Court will
                   make no amendment to or further clarification of that
                   portion of the order.

                   d. The lots and units within The Cape were sold in sections
                   by reference to plat maps for each individual section.
                   Those maps did not graphically depict the precise location
                   of the [g]olf [c]ourse [on the Subject Property]. Therefore
                   the Cape Developers did not sell or convey lots/units by
                   reference to a map or plat that represented a division of
                   The Cape into streets and lots and which graphically
                   depicted the precise location of the [g]olf c]ourse [on the
                   Subject Property].

                   e. Neither the [Subject Property], nor any portion thereof,
                   were dedicated by the Cape Developers and/or [Defendant]
                   for the use and benefit of purchasers of lots/units within
                   The Cape.

                   f. The individual Plaintiffs and other Class Members, as
CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                      2022-NCCOA-445

                     Opinion of the Court



purchasers of lots/units did not acquire a right to have the
[Subject Property] or any portion thereof kept open for
their reasonable use.

g. Whether the individual Plaintiffs and other Class
Members’ rights are subject to revocation except by
agreement is moot having determined that no right exists
to have the [Subject Property] or any portion thereof kept
open for their reasonable use.

h. The individual Plaintiffs and other Class Members did
not acquire a right in the nature of an easement
appurtenant in and to the [Subject Property] or any portion
thereof.

i. Plaintiff seeks a declaratory judgment whether the
existence of any such right was an inducement to and part
of the consideration for the purchase by the individual
Plaintiffs and other Class Members. However, the court
has determined that no such right exists. In addition,
inducement by the developer is not sufficient standing
alone to create an easement by implication. There must be
a recorded instrument that exists to clearly demonstrate
the intent to encumber and restrict the land which does not
exist in this case. . . .

j. The [Subject Property] is not subject to any implied
easement on the part of the plaintiffs that would restrict
its use therefore the [Subject Property] or any portion
thereof may be subdivided, reduced in size and/or put to
some use other than a golf course.

k. [Defendant] has the right to subdivide the [Subject
Property], or any portion thereof, and develop the same,
thereby excluding the individual Plaintiffs and other Class
Members[.]

l. There has not been a valid dedication of the [Subject
Property.]
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                              2022-NCCOA-445

                                          Opinion of the Court




¶ 12         As to Defendant’s counterclaims, the Rule 52 Order stated:

                    a. The existence of an easement appurtenant for vehicular,
                    golf cart and pedestrian use across all streets and roads in
                    the Cape Subdivision, was described and ordered in the
                    [Summary Judgment Order].

                    b.    The existence of an easement appurtenant for
                    installation and maintenance of utilities is set forth in that
                    certain deed from Midway Partners to Michael and Gwen
                    Mattie . . . . The Defendant has an easement appurtenant
                    for the installation and maintenance of utilities as set forth
                    in the above described deed. The issue before the court was
                    the existence of the easement, not its location.

                    c. The express granting of an easement negatives the
                    finding of an implied easement of similar character. . . .
                    Therefore, Defendant’s second counterclaim for easement
                    implied by prior use, fifth counterclaim for easement by
                    necessity, and sixth counterclaim for easement by estoppel
                    are all dismissed.

                    d.   Defendant’s third and fourth counterclaims for
                    easement by prescription are dismissed.

¶ 13         Plaintiffs gave notice of appeal from the Summary Judgment Order and

       Rule 52 Order on 10 March 2021.           The parties subsequently stipulated to the

       dismissal of Plaintiffs’ nuisance claim without prejudice on 19 July 2021.

                                        II.     Discussion

       A. Streets and Roads Easement

¶ 14         Plaintiffs argue that Defendant does not enjoy an express easement

       appurtenant over the streets and roads of the Cape Subdivision. Defendant argues
                      CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                            2022-NCCOA-445

                                           Opinion of the Court



       that its chain of title to the Subject Property establishes that it has such an easement.

¶ 15            Generally, an “easement is a right to make some use of land owned by another.”

       Tanglewood Prop. Owners’ Ass’n v. Isenhour, 254 N.C. App. 823, 830, 803 S.E.2d 453,

       458 (2017) (quotation marks, ellipsis, and citation omitted).         “An appurtenant

       easement is an easement created for the purpose of benefiting particular land . . .

       [and] attaches to, passes with[,] and is an incident of ownership of the particular

       land.”    Id. at 830, 803 S.E.2d at 459 (citation omitted).     “This distinguishes an

       easement appurtenant from an easement in gross, which is a personal license to the

       grantee and does not run with the land itself.” Town of Carrboro v. Slack, 261 N.C.

       App. 525, 529, 820 S.E.2d 527, 531 (2018) (citation omitted).

¶ 16            An easement may be created by an express grant. Tanglewood, 254 N.C. App.

       at 830, 803 S.E.2d at 459. No “particular words are necessary for the grant of an

       easement,” but “the instrument must identify with reasonable certainty the easement

       created and the dominant and servient tenements.” Oliver v. Ernul, 277 N.C. 591,

       597, 178 S.E.2d 393, 396 (1971).

                      When an easement is created by deed . . . the description
                      thereof must either be certain in itself or capable of being
                      reduced to a certainty by a recurrence to something
                      extrinsic to which it refers. There must be language in the
                      deed sufficient to serve as a pointer or a guide to the
                      ascertainment of the location of the land.

       Allen v. Duvall, 311 N.C. 245, 249, 316 S.E.2d 267, 270 (1984) (quotation marks,
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                           2022-NCCOA-445

                                          Opinion of the Court



       ellipsis, emphasis, and citations omitted).

¶ 17         A description of an interest in land is patently ambiguous “[w]hen it is

       apparent upon the face of the deed, itself, that there is uncertainty as to the land

       intended to be conveyed and the deed, itself, refers to nothing extrinsic by which such

       uncertainty can be resolved.” Overton v. Boyce, 289 N.C. 291, 294, 221 S.E.2d 347,

       349 (1976) (citations omitted). “Parol evidence may not be introduced to remove a

       patent ambiguity since to do so would not be a use of such evidence to fit the

       description to the land but a use of such evidence to create a description by adding to

       the words of the instrument.” Id. (citations omitted).

¶ 18         In this case, Midway deeded the Subject Property and several easements to the

       Matties.    Among those easements was the Streets and Roads Easement, which

       provided:

                     an easement for vehicular, golf cart, and pedestrian use by
                     the Grantee, the Grantee’s successors and assigns, the
                     Grantee’s employees, Grantee’s guests, members of the
                     Grantee’s golf club and their guests, and members of the
                     public playing golf at the golf course described above as
                     Tracts 1, 2, 3, 4, and 5, The Cape Golf Course, over and
                     across all streets and roads in the Cape Subdivision,
                     whether dedicated to public use or reserved for private use,
                     as shown on present or future recorded maps of sections of
                     the Cape Subdivision, including but not limited to the
                     recorded maps to which reference is made in the foregoing
                     descriptions of Tracts 1, 2, 3, 4, and 5, The Cape Golf
                     Course, and including all maps of future subdivision
                     sections and future phases of development of The Cape,
                     whether named as such or otherwise, provided that this
                     CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                            2022-NCCOA-445

                                           Opinion of the Court



                     easement is limited to present and future streets and roads
                     lying within the boundaries of that parcel or parcels, tract
                     or tracts of land described in Exhibit I of this conveyance.

       (Emphasis added).      The Matties deeded the Subject Property and easements to

       Wright, who later deeded the Subject Property to Defendant. Plaintiffs admitted in

       their Reply to Defendant’s Counterclaim that Wright’s deed conveyed the Streets and

       Roads Easement to Defendant.

¶ 19          Plaintiffs argue that the grant of the Streets and Roads Easement is void

       because the “Exhibit I” to which it refers is missing from the record. Plaintiffs

       contend that the absence of Exhibit I is fatal because it leaves the Court unable to

       determine the scope of the easement.2 We agree.

¶ 20          The deed expressly limits the Streets and Roads Easement to the “present and

       future streets and roads lying within the boundaries of that parcel or parcels, tract

       or tracts of land described in Exhibit I of this conveyance.” Exhibit I was made a part

       of the description of the Streets and Roads Easement, and without it, “there is

       uncertainty as to the [interest in] land intended to be conveyed and the deed, itself,

       refers to nothing extrinsic by which such uncertainty can be resolved[.]” Overton, 289

       N.C. at 294, 221 S.E.2d at 349.




              2Contrary to Defendant’s assertion, this argument is preserved for appellate review.
       Before the trial court, Plaintiffs argued that Defendant had failed to identify the easement
       with reasonable certainty and raised the absence of Exhibit I.
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                           2022-NCCOA-445

                                          Opinion of the Court



¶ 21         Defendant does not dispute that there is no Exhibit I attached to the deed but

       argues that even absent Exhibit I, the deed “is sufficient to point to the location of the

       easement and the roads of the Cape can be easily identified by reviewing the plats of

       the sections of the Cape in the public record[s] that Plaintiffs have provided to the

       Court.” Defendant seeks to substitute the known boundaries of the Cape Subdivision

       for the unknown boundaries described in the missing Exhibit I. Doing so would be

       impermissible conjecture because no language in the deed demonstrates that the two

       boundaries are the same. Defendant generally asserts that the text surrounding the

       easement in the deed confirms that the boundaries are coextensive.             However,

       examination of this text reveals multiple other references to already-recorded plat

       maps of the Cape Subdivision, suggesting that the boundaries of the land in the

       missing Exhibit I might have been distinct from the boundaries in the then-recorded

       maps of the subdivision.

¶ 22         Because the grant of the Streets and Roads Easement “refers to nothing

       extrinsic by which” the uncertainty about the scope of the easement may be resolved,

       it is patently ambiguous. See id.; see also Brooks v. Hackney, 329 N.C. 166, 172, 404

       S.E.2d 854, 858 (1991) (holding an agreement that described the boundaries of a

       parcel of land was patently ambiguous where “[t]he last boundary line [was] subject

       to a number of constructions, each with significant variations” and the instruments

       did not “refer to anything extrinsic from which the description can be made more
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                          2022-NCCOA-445

                                         Opinion of the Court



       certain”).

¶ 23          Defendant maintains that the absence of Exhibit I is of no consequence because

       “there is no genuine dispute that [Defendant] and its predecessors in title have

       always used the roads of the Cape Subdivision” to access the Subject Property since

       the conveyance of the Streets and Roads Easement. This argument is unavailing

       because such evidence “may not be introduced to remove a patent ambiguity” such as

       the one present in the grant of the Streets and Roads Easement. See Overton, 289

       N.C. at 294, 221 S.E.2d at 349.

¶ 24          Because the grant of the Streets and Roads Easement was patently ambiguous,

       the trial court erred by granting summary judgment to Defendant concluding that

       Defendant had an express “easement appurtenant for vehicular, golf cart and

       pedestrian use across all streets and roads” in the Cape Subdivision. Accordingly,

       the trial court also erred by concluding that the existence of this express easement

       appurtenant required the dismissal of Defendant’s alternative claims for an easement

       in the streets and roads of the Cape Subdivision.

       B. Easement Over the Subject Property

¶ 25          Plaintiffs also argue that they have an “appurtenant easement by plat” over

       the Subject Property. They contend that this easement confers a right to have the

       Subject Property “kept open for their ‘reasonable’ use and enjoyment,” and this right

       “is not subject to revocation without their agreement.”
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                           2022-NCCOA-445

                                         Opinion of the Court



¶ 26         “Appurtenant easements implied by plat are recognized in North Carolina.”

       Tanglewood, 254 N.C. App. at 830, 803 S.E.2d at 459 (citation omitted). “Where lots

       are sold and conveyed by reference to a map or plat which represents a division of a

       tract of land into streets, lots, parks and playgrounds, a purchaser of a lot or lots

       acquires the right to have the streets, parks and playgrounds kept open for his

       reasonable use, and this right is not subject to revocation except by agreement.”

       Cleveland Realty Co. v. Hobbs, 261 N.C. 414, 421, 135 S.E.2d 30, 35-36 (1964)

       (citations omitted).

                    It is said that such streets, parks and playgrounds are
                    dedicated to the use of lot owners in the development. In a
                    strict sense it is not a dedication, for a dedication must be
                    made to the public and not to a part of the public. It is a
                    right in the nature of an easement appurtenant. Whether
                    it be called an easement or a dedication, the right of the lot
                    owners to the use of the streets, parks and playgrounds
                    may not be extinguished, altered or diminished except by
                    agreement or estoppel. This is true because the existence
                    of the right was an inducement to and a part of the
                    consideration for the purchase of the lots. Thus, a street,
                    park or playground may not be reduced in size or put to any
                    use which conflicts with the purpose for which it was
                    dedicated.

       Id. at 421, 135 S.E.2d at 36 (emphasis and citations omitted).

¶ 27         For an appurtenant easement implied by plat “to be recognized, the plat must

       show the developer clearly intended to restrict the use of the land at the time of

       recording for the benefit of all lot owners.” Friends of Crooked Creek, L.L.C. v. C.C.
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                           2022-NCCOA-445

                                          Opinion of the Court



       Partners, Inc., 254 N.C. App. 384, 392, 802 S.E.2d 908, 914 (2017) (citation omitted).

       Additionally, “[t]he easement areas must be sufficiently identified on the plat in order

       to establish an easement, although an express grant is not required.” Tanglewood,

       254 N.C. App. at 830, 803 S.E.2d at 459 (citations omitted). “The free use of property

       is favored in our State,” and “[w]hen there are doubts about the use to which property

       may be put, those doubts should be resolved in favor of such free use.” Harry v.

       Crescent Res., 136 N.C. App. 71, 80, 523 S.E.2d 118, 124 (1999).

¶ 28         This Court considered whether property owners held appurtenant easements

       implied by plats in adjacent properties used as golf courses in two recent cases,

       Crooked Creek and Home Realty Co. & Insurance Agency v. Red Fox Country Club

       Owners Ass’n, 274 N.C. App. 258, 852 S.E.2d 413 (2020).             In Crooked Creek,

       residential lot owners argued that an appurtenant easement implied by plat required

       an adjacent property to be “perpetually used only for golf.” 254 N.C. App. at 391, 802

       S.E.2d at 913. Plat maps recorded by a developer in 1992, 1993, and 1994 showed

       the residential lots within a subdivision, reserved limited access to the lots from the

       adjacent golf course, but did not depict the golf course. Id. at 385, 802 S.E.2d at 910.

       In 1995, the developer recorded a survey plat depicting “a dash-lined sketch of an 18-

       hole golf course, tee boxes, fairways and greens, a driving range, the clubhouse, and

       other golf features,” along with a depiction of “five bold or hard-lined boundary

       acreage tracts.” Id. at 386, 802 S.E.2d at 910. This Court held that the lot owners
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                          2022-NCCOA-445

                                         Opinion of the Court



       failed to establish an easement implied by plat for two reasons. First, the lot owners’

       deeds referenced the 1992-1994 plat maps with no depiction of the golf course, not

       the 1995 survey plat depicting the golf course. Id. at 392-93, 802 S.E.2d at 914.

       Second, even if the lot owners’ deeds had referenced the 1995 survey plat, that

       document did “not show an intent to restrict the uses of the golf course property”

       because it contained only a “dotted line location of the golf course greens and

       fairways[.]” Id. at 392, 802 S.E.2d at 914.

¶ 29         More recently, in Red Fox Country Club, recorded plats of the subdivision

       depicted solid lines around residential lots, accompanied by metes and bounds

       descriptions. 274 N.C. App. at 279, 852 S.E.2d at 427. The plats also depicted golf

       course holes adjacent to some of the residential lots but did not include metes and

       bounds descriptions of the outer boundaries of the golf course. Id. The boundaries of

       the golf course were “either not marked at all or [were] depicted with dotted lines.”

       Id. We held that the plats were insufficient to create an appurtenant easement

       implied by plat because they omitted portions of the golf course’s boundaries and left

       the quantity of land undetermined. Id.

¶ 30         Here, the lot owners were conveyed their lots by plat maps showing individual

       sections of the Cape Subdivision. These plat maps also depict portions of adjacent

       properties, including the Subject Property. But none of the maps depict the entire

       Subject Property, complete with a metes and bounds description, being used as a golf
                    CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                           2022-NCCOA-445

                                          Opinion of the Court



       course adjacent to the subdivision. Taken together, the maps only label or illustrate

       the locations of holes 1, 5-15, and 18 of a golf course. Moreover, in multiple instances

       the maps do not demarcate between areas labeled as a golf course and areas labeled

       “FUTURE DEVELOPMENT” or “FUTURE CONSTRUCTION.”                          The plat maps

       Plaintiffs rely upon therefore fail to show that the “developer clearly intended to

       restrict the use of the land at the time of recording for the benefit of all lot owners.”

       Crooked Creek, 254 N.C. App. at 392, 802 S.E.2d at 914 (citation omitted).

¶ 31         Additionally, the plat maps Plaintiffs rely upon are “not capable of describing

       or reducing an easement in the golf course to a certainty.” Red Fox Country Club,

       274 N.C. App. at 279, 852 S.E.2d at 427. Before the trial court and in their brief,

       Plaintiffs emphasize that there is now no dispute about the precise boundaries of the

       Subject Property. But where a party claims an appurtenant easement implied by

       plat, the relevant plat maps are those that the owners relied upon at the time of

       purchase. Cleveland Realty Co., 261 N.C. at 421, 135 S.E.2d at 35-36. Again, no

       single map by which the individual lots were sold shows the entire boundary of the

       Subject Property, and even taken together, the maps do not show a complete golf

       course. Moreover, these maps fail to distinguish between areas depicted as golf

       course and areas labeled for future development or construction.

¶ 32         The trial court therefore did not err in concluding that Plaintiffs had no implied

       easement by plat in the Subject Property.
                     CAPE HOMEOWNERS ASS’N, INC. V. SOUTHERN DESTINY, LLC

                                             2022-NCCOA-445

                                         Opinion of the Court



                                      III.     Conclusion

¶ 33         The trial court erred by concluding that Defendant has an express easement

       appurtenant in the streets and roads of the Cape Subdivision and by dismissing

       Defendant’s alternative claims for implied easements. We thus reverse the trial

       court’s entry of summary judgment on Defendant’s claim of an express easement. We

       remand to the trial court to enter summary judgment in Plaintiffs’ favor on the

       express easement claim and to address Defendant’s alternative claims for an implied

       easement by prior use, prescriptive easement, easement by necessity, and easement

       by estoppel in the roads of the Cape Subdivision. The trial court did not err by

       concluding that Plaintiffs lacked an easement implied by plat in the Subject Property

       and we affirm the trial court’s entry of summary judgment in Defendant’s favor on

       that claim.

             AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

             Judges DIETZ and JACKSON concur.